Upon consideration of this case originally we were inclined to the view that Article 743, Vernon's C.C.P. would control; and that a disregard of Article 735, requiring a written charge could not for the first time be raised in the motion for new trial. Upon more mature consideration we reached the conclusion that we were in error. Our opinion in No. 6455, Howard v. State,90 Tex. Crim. 270, decided November 16, 1921, expresses our convictions contrary to the original holding in this case.
The motion for rehearing is granted, judgment of affirmance is set aside, and for failure to give a written charge, the judgment of the trial court is reversed, and the cause remanded.
Reversed and remanded.